On Motion for Rehearing.
On motion for summary judgment the trial court may have had a stipulation of facts as to the policy and may have had before it the policy of insurance as claimed by the movant for rehearing; but in the record we have before us the policy cannot be located nor can any such stipulation as to its contents be found in the record. While we realize that under Code Ann. § 56-3201 (Ga. L. 1960, pp. 289, 741) the standard form of fire insurance policy contained therein probably contains all the information relative to this policy, it is our opinion that this court should not attempt to add to or subtract from the record in order to ascertain what occurred in the trial court, but that we should take verbatim the information contained in the record. It may be that in this instance the clerk of the trial court has improperly prepared the record — which is voluminous — but in its present form we do not find the materials to which the motion for rehearing refers as being in the record. Nor do we construe the case of Darnell v. Fireman’s Fund Ins. Co., 115 Ga. App. 367 (154 SE2d 741) to authorize this court to take judicial notice of the contents of the alleged insurance policies in this suit.
Further, whether the insurance policy be shown in the record or not it is not controlling, as this case is governed by the rulings made in the companion case of Boston Insurance Co. v. Barnes, 120 Ga. App. 585.

Rehearing denied.